Case 15-10956-BFK     Doc 81     Filed 12/19/18 Entered 12/19/18 12:51:20         Desc Main
                                 Document     Page 1 of 4

                              UNITED STATES BANKRUPTCY COURT
                                           FOR THE
                                EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division

        In the Matter of:

        JAMES A. NEVINS                                       Chapter 13
                               DEBTOR
        CARRINGTON MORTGAGE SERVICES, LLC                     Case No. 15-10956-BFK
                               Movant

               v.

        James A. Nevins
        and
        Thomas P. Gorman, Trustee,




                               ANSWER AND REPORT OF TRUSTEE
                                TO RELIEF FROM STAY MOTION


               COMES NOW Thomas P. Gorman, the Chapter 13 Trustee named upon this

        Motion for Relief from Stay, and for his Answer and Report to this matter, submits the

        following.

               (1)     The Plan of this Chapter 13 Case was confirmed by the Court on June 12,

        2015, and provides for payment of the secured creditor as follows:

                       (a)     Pre-petition arrearage claim of $21,014.46 by monthly installments
                               of $452.83 including 0.000% from the payments made under this
                               confirmed Plan.
                       (b)     Post-petition regular monthly payments directly by the Debtor.

               (2)     No record of Post-petition regular monthly installments is maintained by

        this Trustee; and he is without sufficient knowledge, information or belief to answer

        allegations of the Motion regarding failure of the Debtor to make such installments; and

        that this Trustee demands strict proof thereof.
Case 15-10956-BFK     Doc 81     Filed 12/19/18 Entered 12/19/18 12:51:20          Desc Main
                                 Document     Page 2 of 4

        ANSWER & REPORT OF TRUSTEE, PAGE 2
        CASE #15-10956-BFK


               (3)     The payments to date on the arrearage claim of this Secured Creditor are

        reflected opposite the name of the Secured Creditor on the attached periodic report of the

        accounts of this Chapter 13 case; and that such periodic report represents a true and

        correct statement of all receipts and disbursements in this Chapter 13 case to the date

        indicated.

               AND HAVING FULLY ANSWERED, your Trustee prays for such disposition of

        this Motion as to this Court seems just.



        Date: December 19, 2018                     __/s/ Thomas P. Gorman ____________
                                                    Thomas P. Gorman
                                                    Chapter 13 Trustee
                                                    300 North Washington Street, Ste. 400
                                                    Alexandria, VA 22314
                                                    (703) 836-2226
                                                    VSB 26421


                                     CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing Answer & Report of Trustee was served via
        ECF to authorized users or mailed to counsel for the Movant and counsel for the Debtor,
        or to Debtor Pro Se, this 19th day of December, 2018.


                                                    _/s/Thomas P. Gorman___________
                                                    Thomas P. Gorman
              Case 15-10956-BFK Thomas
                                 Doc 81P. Gorman,
                                           Filed 12/19/18    Entered
                                                  Standing Chapter      12/19/18 12:51:20
                                                                   13 Trustee                                                             Desc Main
                                           Document       Page  3  of
                                   INTERIM STATEMENT AS OF 12/18/2018
                                                                      4
 CASE NO: 15-10956-BFK
STATUS: BASE PLAN
                                        DEBTOR: XXX-XX-1235
                                        NEVINS, JAMES A.                                                                   SCHEDULE:         1,181.00 MONTHLY
                                 AKA:                                                                                     TOTAL PAID:                   40,027.66
       DATE FILED: 03/21/2015           1016 ISABELLA DRIVE                                                                         LAST 12 TRANSACTIONS
                                        STAFFORD, VA 22554                                                               Date           Source               Amount
      CONFIRMED: 06/12/2015
                                                                                                                         07/27/18   PAYCHEX/ADVANTAG 1,181.00
       LATEST 341: 05/05/2015                                                                                            07/12/18   PAYCHEX/ADVANTAG     590.50
   PERCENTAGE:          25.000                  ATTORNEY: TOMMY ANDREWS, JR., ESQ.                                       06/28/18   PAYCHEX/ADVANTAG     590.50
                                                          122 N. ALFRED ST.                                              06/12/18   PAYCHEX/ADVANTAG     590.50
             PLAN: 60 MONTHS                              ALEXANDRIA, VA 22314                                           05/25/18   PAYCHEX/ADVANTAG     590.50
                                                          Phone:703 838-9004 Fax: 703 838-9550                           05/10/18   PAYCHEX/ADVANTAG     590.50
       1st PAYMENT DUE: 04/2015
                                                                                                                         04/27/18   PAYCHEX/ADVANTAG     590.50
                                                      Needed to Complete Base:                                           04/24/18   RETURNED FUNDS (1,071.00) NSF
           ON SCHEDULE:            39,327.16
                                                                          BASE:         64,127.16                        04/24/18   INPUTTING ERROR (1,071.00) NSF
       ACTUAL PAYMENTS:            40,027.66                                                                             04/13/18   PAYCHEX/ADVANTAG     590.50
                                                                                        24,099.50
        AMOUNT BEHIND:                   0.00                                                                            04/04/18   RTND FUNDS-ENTRY 1,071.00 NSF
                                                                                                                         04/02/18   PC                 1,071.00
                                                                                                                         02/12/18   CC/NAVINS, MELISSA 1,071.00
                                                                                                                         02/07/18   PC/NAVINS, MELISSA 1,071.00

PLAN AND FILED CLAIMS
CLAIM NO CRED       CREDITOR NAME                   DISB CODE CLASS INT. BEGIN                 FIX PAY ORG. CLAIM        APPROVED        PRIN. PAID     PRIN. DUE
          NO        CLAIM REMARK                    LAST DISB PAY%     INT. RATE               ARREARS SCHED AMT         TO BE PAID       INT. PAID      INT. DUE
001       333748    COUNTY OF FAIRFAX                 PRO       PRI                                  0.00         0.00           0.00           0.00      Not Filed
                                                                100.00                               0.00         1.00           0.00           0.00
002       306613    STAFFORD COUNTY TREASURER         PRO      UNS                                   0.00       946.48         946.48           0.00        236.62
                    PER TOM PAY AS POC WRITTEN                   25.00                               0.00         0.00         236.62           0.00          0.00
002       306613    STAFFORD COUNTY TREASURER         PRO       PRI                                  0.00       946.48         921.48           0.00        921.48
                    PER TOM PAY AS POC WRITTEN                  100.00                               0.00       922.00         921.48           0.00          0.00
003       341494    CARRINGTON MORTGAGE SERVICES, L FIX        SEC                                 452.83    21,014.46      21,014.46      16,708.27      4,306.19
                                                      08/2018   100.00                           3,216.25    26,922.05      21,014.46           0.00          0.00
003A      341494    CARRINGTON MORTGAGE SERVICES, L FIX        SEC                                 122.15     5,907.59       5,907.59       3,285.52      2,622.07
                    ADD PER CONSENT ORD EOD 02/19/216 08/2018   100.00                             867.58         0.00       5,907.59           0.00          0.00
004       333206    MERCEDES-BENZ FINANCIAL SERVICES FIX       SEC       03/21/2015                363.30    18,025.00      18,025.00      13,471.92      4,553.08
                    APP                               08/2018   100.00       4.5000              1,089.90    18,025.00      18,025.00       1,786.68         68.28
004       333206    MERCEDES-BENZ FINANCIAL SERVICES PRO       UNS                                   0.00     8,607.21       8,607.21           0.00      2,151.80
                                                                 25.00                               0.00         0.00       2,151.80           0.00          0.00
005       314458    NAVY FEDERAL CREDIT UNION         PRO-I    UNS                                   0.00     5,471.87       5,471.87           0.00        Closed
                    TBS                                          25.00                               0.00         0.00       1,367.97           0.00
005A      330382    NAVY FEDERAL CREDIT UNION         PRO      UNS                                   0.00     2,593.99       2,593.99           0.00       648.50
                    DEFICIENCY BALANCE                           25.00                               0.00         0.00         648.50           0.00          0.00
006       PORT      PORTFOLIO RECOVERY ASSOCIATES     PRO      UNS                                   0.00         0.00           0.00           0.00      Not Filed
                    MTA - NO CLAIM/ UNDER SEC 7A                 25.00                               0.00     1,140.00           0.00           0.00
007       324602    AMSHER COLLECTION SERVICE         PRO      UNS                                   0.00         0.00           0.00           0.00      Not Filed
                    BILLFLOAT                                    25.00                               0.00       121.00           0.00           0.00
008       341293    AQUIA HARBOUR PROPERTY OWNERS A PRO        UNS                                   0.00     1,659.23       1,659.23           0.00       414.81
                                                                 25.00                               0.00     2,034.00         414.81           0.00          0.00
009       321177    BANK OF AMERICA                   PRO      UNS                                   0.00         0.00           0.00           0.00      Not Filed
                                                                 25.00                               0.00     7,646.00           0.00           0.00
010       341294    CHERYL NEVINS                     PRO      UNS                                   0.00         0.00           0.00           0.00      Not Filed
                                                                 25.00                               0.00     1,000.00           0.00           0.00
011       313486    DISCOVER BANK                     PRO      UNS                                   0.00       670.73         670.73           0.00       167.68
                                                                 25.00                               0.00       703.00         167.68           0.00          0.00
012       340987    LAW ENFORCEMENT SYSTEMS           PRO      UNS                                   0.00         0.00           0.00           0.00      Not Filed
                                                                 25.00                               0.00        67.00           0.00           0.00
013       329896    MARY WASHINGTON HEALTHCARE        PRO      UNS                                   0.00         0.00           0.00           0.00      Not Filed
                                                                 25.00                               0.00       800.00           0.00           0.00
014       317372    NATIONAL RECOVER AGENCY           PRO      UNS                                   0.00         0.00           0.00           0.00      Not Filed
                    WELLSPAN MED GRP                             25.00                               0.00       137.00           0.00           0.00
015       314458    NAVY FEDERAL CREDIT UNION         PRO      UNS                                   0.00        86.98          86.98           0.00         21.75
                    NSF                                          25.00                               0.00       174.00          21.75           0.00          0.00
016       314458    NAVY FEDERAL CREDIT UNION         PRO      UNS                                   0.00    10,925.94      10,925.94           0.00      2,731.49
                                                                 25.00                               0.00    10,812.00       2,731.49           0.00          0.00
017       314458    NAVY FEDERAL CREDIT UNION         PRO      UNS                                   0.00     1,015.40       1,015.40           0.00        253.85
                                                                 25.00                               0.00       976.00         253.85           0.00          0.00
018       314458    NAVY FEDERAL CREDIT UNION         PRO      UNS                                   0.00       469.54         469.54           0.00        117.39
                                                                 25.00                               0.00       483.00         117.39           0.00          0.00
019       PORT      PORTFOLIO RECOVERY ASSOCIATES     PRO      UNS                                   0.00     1,061.87       1,061.87           0.00        265.47
                    CARPET ONE                                   25.00                               0.00     1,087.00         265.47           0.00          0.00


** Creditor has not filed a Proof of Claim. Accumulated funds will be released to other creditors if no claim is filed with the U.S. Bankruptcy Court
by the date of the scheduled Chapter 13 Review Meeting.
Claims with an A code in the DISB/CODE column are placed on hold and need to be resolved. NO disbursements are being made to the creditor.
This is a progress report only and should not be used to calculate a payoff.                                                             Case Maintenance 10.5
              Case 15-10956-BFK Thomas
                                 Doc 81P. Gorman,
                                           Filed 12/19/18    Entered
                                                  Standing Chapter      12/19/18 12:51:20
                                                                   13 Trustee                                                            Desc Main
                                           Document       Page  4  of
                                   INTERIM STATEMENT AS OF 12/18/2018
                                                                      4
 CASE NO: 15-10956-BFK
STATUS: BASE PLAN
                                        DEBTOR: XXX-XX-1235
                                        NEVINS, JAMES A.                                                                   SCHEDULE:        1,181.00 MONTHLY
PLAN AND FILED CLAIMS
CLAIM NO CRED       CREDITOR NAME                          DISB CODE CLASS         INT. BEGIN    FIX PAY ORG. CLAIM       APPROVED      PRIN. PAID      PRIN. DUE
          NO        CLAIM REMARK                           LAST DISB PAY%          INT. RATE     ARREARS SCHED AMT        TO BE PAID     INT. PAID       INT. DUE
020        PORT     PORTFOLIO RECOVERY ASSOCIATES            PRO          UNS                          0.00     532.60         532.60          0.00       133.15
                    CAP ONE                                                25.00                       0.00     533.00         133.15          0.00          0.00
021        PORT     PORTFOLIO RECOVERY ASSOCIATES            PRO          UNS                          0.00     430.68         430.68          0.00       107.67
                    GE CAPITAL/LOWES                                       25.00                       0.00     431.00         107.67          0.00          0.00
022        335454   STELLAR RECOVERY INC.                    PRO          UNS                          0.00       0.00           0.00          0.00      Not Filed
                    COMCAST                                                25.00                       0.00     404.00           0.00          0.00
023        337369   US DEPT VETS                             PRO          UNS                          0.00       0.00           0.00          0.00      Not Filed
                                                                           25.00                       0.00   5,197.00           0.00          0.00
024        314458 NAVY FEDERAL CREDIT UNION                  PRO          UNS                          0.00      86.90          86.90          0.00         21.73
                  UNLISTED - NSF-ALLOW AND PAY                             25.00                       0.00       0.00          21.73          0.00          0.00
025        348618 SYNCHRONY BANK                             PRO          UNS                          0.00     732.96         732.96          0.00        183.24
                  UNLISTED-ALLOW AND PAY                                   25.00                       0.00       0.00         183.24          0.00          0.00
026        339189 AMERICAN INFOSOURCE LP                     PRO          UNS                          0.00     690.71         690.71          0.00        172.68
                  UNLISTED-DIRECT TV-ALLOW AND PAY                         25.00                       0.00       0.00         172.68          0.00          0.00
799        GREENW JASON S. GREENWOOD                         PRO          ATY                          0.00   2,485.00       2,485.00      2,485.00          0.00
                                                             07/2015      100.00                       0.00   5,050.00       2,485.00          0.00          0.00
799A       ANDREW TOMMY ANDREWS, JR., ESQ.                   PRO          ATY                          0.00       0.00           0.00          0.00          0.00
                                                                          100.00                       0.00       0.00           0.00          0.00          0.00
                    Trustee Administrative Fees                                                                              2,280.27      2,280.27
                                                                         TOTALS:                     938.28   78,889.75     81,145.02     38,230.98      20,030.65
                                                                                                   5,173.73   84,665.05     58,261.63      1,786.68          68.28


                             ADMIN        ATTORNEY         PRIORITY          SECURED       UNSECURED           OTHER

      SCHED AMOUNT:              0.00         5,050.00         923.00         44,947.05         33,745.00          0.00
      CLAIM AMOUNT:              0.00         2,485.00         921.48         44,947.05          7,627.83          0.00
   PAID BY TRUSTEE:              0.00         2,485.00           0.00         33,465.71              0.00          0.00
  PAID BY 3rd PARTY:             0.00             0.00           0.00               0.00             0.00          0.00

          SUB TOTAL:             0.00             0.00         921.48         11,481.34          7,627.83          0.00         DUE CREDITORS:           20,098.93
       INTEREST DUE:             0.00             0.00            0.00             68.28             0.00          0.00        EXPECTED ADMIN:            1,512.07
        CONTINUING:              0.00             0.00           0.00               0.00             0.00          0.00         LESS AVAILABLE:             10.00

       BALANCE DUE:              0.00             0.00         921.48         11,549.62          7,627.83          0.00       APPROX BALANCE:            21,601.00




** Creditor has not filed a Proof of Claim. Accumulated funds will be released to other creditors if no claim is filed with the U.S. Bankruptcy Court
by the date of the scheduled Chapter 13 Review Meeting.
Claims with an A code in the DISB/CODE column are placed on hold and need to be resolved. NO disbursements are being made to the creditor.
This is a progress report only and should not be used to calculate a payoff.                                                            Case Maintenance 10.5
